DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The provisional applications PRO 62/932,236 and 62/910,327 filed on 11/07/2019 and 10/03/2019 respectively are acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/22/2022 is being considered by the examiner.

Specification
The abstract is objected to because of the following informalities (and appropriate corrections are required): 
The abstract contains only 47 words, which is less than the required minimum; appropriate correction is required.
Applicant is reminded that the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20200328839 A1), hereinafter referenced as Zhang, in view of Wu et al. (US 20180070302 A1), hereinafter referenced as Wu.

Regarding claim 1, Zhang teaches one or more non-transitory, computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors cause a device to (Para. [0009]-Zhang discloses a non-transitory computer-readable medium storing code for wireless communications at a UE … the code may include instructions executable by a processor):
identify carrier aggregation configurations that support the determined maximum supported modulation order (Para. [0176]-Zhang discloses to determine a carrier aggregation configuration for the UE based on the UE capability information. Fig. 4. Para. [0105]-Zhang discloses the UE capability information may include ... a baseband capability parameter....  the baseband capability parameter indicating a scaling factor for a first modulation order of a plurality of available modulation orders); and
select a first carrier aggregation configuration, from the identified carrier aggregation configurations, that has a largest data rate (Para. [0176]-Zhang discloses to apply a modulation order, to one or more carriers associated with the carrier aggregation configuration, such that the baseband capability parameter is satisfied. Para. [0010]-Zhang discloses the baseband capability parameter further includes a maximum supported data rate within the range for the maximum data rate). 
Although Zhang teaches the NTCRM, Zhang fails to explicitly teach determine a maximum supported modulation order of a user equipment (UE).  
However, Wu explicitly teaches determine a maximum supported modulation order of a user equipment (UE) (Para. [0074]-Wu discloses specify a maximal modulation order and/or a maximal spatial layer number in a virtual carrier configuration). 
	Zhang and Wu are both considered to be analogous to the claimed invention because they are in the same field of wireless communications, dealing with modulation order baseband capability and resource utilization. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Zhang to incorporate the teachings of Wu on modulation order, with a motivation to determine the maximum supported modulation order, and ensure user equipment (UE) typically performs tasks such as paging monitoring, system information (SI) acquisition, small data reception (e.g., browsing, voice-over-LTE (VoLTE) and the like), and control-channel-only reception. (Wu, Para. [0004]).

Regarding claim 3, Zhang in view of Wu, teaches the one or more NTCRM of claim 1. Zhang further teaches wherein the largest data rate corresponds to a largest channel bandwidth combination (Para. [0047]-Zhang discloses the UE category identifier may be associated with a range for a maximum data rate, and the baseband capability parameter may include a maximum supported data rate within the range for the maximum data rate. Para. [0048]-Zhang discloses baseband capability parameter may correspond to a maximum supported data rate. Fig. 1. Para. [0078]-Zhang discloses each served UE 115 may be configured for operating over portions or all of the carrier bandwidth. Para. [0082]-Zhang discloses an eCC characterized by wide carrier bandwidth).

Regarding claim 4, Zhang in view of Wu, teaches the one or more NTCRM of claim 1. Zhang further teaches wherein the identified carrier aggregation configurations further include a maximum number of component carriers (Fig. 3. Para. [0094]-Zhang discloses carrier aggregation configuration field 325-a including a composite band indicator “1A,” which may define a band (e.g., band 1) and a band class (e.g., “A”) that indicates maximum number of component carriers).

Regarding claim 5, Zhang in view of Wu, teaches the one or more NTCRM of claim 1. Zhang further teaches wherein the selected carrier aggregation configuration is used for testing carrier aggregation requirements (Para. [0033]-Zhang discloses determining, based on one or more indicated carrier aggregation band combinations and numbers of supported layers for each composite carrier for the one or more indicated carrier aggregation band combinations, a second set of layers and corresponding modulation orders for the second set of layers for communication with the second UE over one or more carriers, and communicating with the second UE over the one or more carriers according to the second set of layers and corresponding modulation orders. Fig. 4. Para. [0110]-Zhang discloses the base station 105-b may determine a carrier configuration for the UE 115-b that may be based on a carrier aggregation combination entry from the set of carrier aggregation combination entries).

Regarding claim 6, Zhang in view of Wu, teaches the one or more NTCRM of claim 1. Zhang further teaches wherein the device is the UE or is included in the UE (Para. [0009]-Zhang discloses a non-transitory computer-readable medium storing code for wireless communications at a UE).

Regarding claim 7, Zhang in view of Wu, teaches the one or more NTCRM of claim 1. Zhang further teaches wherein the device is a test apparatus separate from the UE or is included in the test apparatus (Para. [0007]-Zhang discloses an apparatus for wireless communications is described. The apparatus may include a processor, memory in electronic communication with the processor, and instructions stored in the memory).

Regarding claim 8, Zhang teaches one or more non-transitory, computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors cause a device to (Para. [0009]-Zhang discloses a non-transitory computer-readable medium storing code for wireless communications at a UE … the code may include instructions executable by a processor):
identify carrier aggregation configurations that support the determined maximum number of MIMO layers (Para. [0176]-Zhang discloses to determine a carrier aggregation configuration for the UE based on the UE capability information. Fig. 4. Para. [0105]-Zhang discloses the UE capability information may include ... a baseband capability parameter....   the baseband capability parameter may indicate a processing capability of the UE 115-b related to a number of layers); and
select a first carrier aggregation configuration, from the identified carrier aggregation configurations, that has a largest data rate (Para. [0176]-Zhang discloses to apply a modulation order, to one or more carriers associated with the carrier aggregation configuration, such that the baseband capability parameter is satisfied. Para. [0010]-Zhang discloses the baseband capability parameter further includes a maximum supported data rate within the range for the maximum data rate. Fig. 1. Para. 0086]-Zhang discloses base stations 105 may infer a supported data rate upper bound within a range according to a carrier aggregation band combination capability parameter, or MIMO capability parameter). 
Although Zhang teaches maximum MIMO layer (Para. [0096]-Zhang discloses UEs may support a downlink UE category identifier, for example as explained above, a DL UE Category 22 via either 24 layers 256QAM or 20 layers 1024QAM. The 24 layers may correspond to a total number of MIMO layers (e.g., 1024QAM MaxLayers) across all carriers), Zhang fails to explicitly teach determine a maximum number of multiple input multiple output (MIMO) layers that are supported by a user equipment (UE).  
However, Wu explicitly teaches determine a maximum number of multiple input multiple output (MIMO) layers that are supported by a user equipment (UE) (Para. [0074]-Wu discloses specify a maximal modulation order and/or a maximal spatial layer number in a virtual carrier configuration). 
	Zhang and Wu are both considered to be analogous to the claimed invention because they are in the same field of wireless communications, dealing with modulation order baseband capability and resource utilization. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Zhang to incorporate the teachings of Wu on modulation order, with a motivation to determine the maximum supported modulation order, and ensure user equipment (UE) typically performs tasks such as paging monitoring, system information (SI) acquisition, small data reception (e.g., browsing, voice-over-LTE (VoLTE) and the like), and control-channel-only reception. (Wu, Para. [0004]).

Regarding claim 9, Zhang in view of Wu, teaches the one or more NTCRM of claim 8. Zhang further teaches wherein the maximum number of MIMO layers is determined based on a maxNumberMIMO-LayersPDSCH field in UE capability information (Fig. 3. Para. [0095]-Zhang discloses the MIMO field 315 may define a number of supported layers for each component carrier of a band. Para. [0096]-Zhang discloses a DL UE Category 22 via either 24 layers 256QAM or 20 layers 1024QAM. The 24 layers may correspond to a total number of MIMO layers (e.g., 1024QAM MaxLayers) across all carriers. Para. [0100]-Zhang discloses UE 115-a may signal an extra 1024QAM capability parameter y to indicate a maximum number of MIMO layers that UE 115-a can support for 1024QAM).

Regarding claim 10, Zhang in view of Wu, teaches the one or more NTCRM of claim 8. Zhang further teaches wherein the largest data rate corresponds to a largest channel bandwidth combination (Para. [0047]-Zhang discloses the UE category identifier may be associated with a range for a maximum data rate, and the baseband capability parameter may include a maximum supported data rate within the range for the maximum data rate. Para. [0048]-Zhang discloses baseband capability parameter may correspond to a maximum supported data rate. Fig. 1. Para. [0078]-Zhang discloses each served UE 115 may be configured for operating over portions or all of the carrier bandwidth).

Regarding claim 11, Zhang in view of Wu, teaches the one or more NTCRM of claim 8. Zhang further teaches wherein the identified carrier aggregation configurations further include a maximum number of component carriers (Fig. 3. Para. [0094]-Zhang discloses carrier aggregation configuration field 325-a including a composite band indicator “1A,” which may define a band (e.g., band 1) and a band class (e.g., “A”) that indicates maximum number of component carriers).

Regarding claim 12, Zhang in view of Wu, teaches the one or more NTCRM of claim 8. Zhang further teaches wherein the selected CA configuration is used for testing CA requirements (Para. [0033]-Zhang discloses determining, based on one or more indicated carrier aggregation band combinations and numbers of supported layers for each composite carrier for the one or more indicated carrier aggregation band combinations, a second set of layers and corresponding modulation orders for the second set of layers for communication with the second UE over one or more carriers, and communicating with the second UE over the one or more carriers according to the second set of layers and corresponding modulation orders. Fig. 4. Para. [0110]-Zhang discloses the base station 105-b may determine a carrier configuration for the UE 115-b that may be based on a carrier aggregation combination entry from the set of carrier aggregation combination entries).

Regarding claim 13, Zhang in view of Wu, teaches the one or more NTCRM of claim 8. Zhang further teaches wherein the device is the UE or is included in the UE (Para. [0009]-Zhang discloses a non-transitory computer-readable medium storing code for wireless communications at a UE).

Regarding claim 14, Zhang in view of Wu, teaches the one or more NTCRM of claim 14. Zhang further teaches wherein the device is a test apparatus separate from the UE or is included in the test apparatus (Para. [0007]-Zhang discloses an apparatus for wireless communications is described. The apparatus may include a processor, memory in electronic communication with the processor, and instructions stored in the memory).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20200328839 A1), hereinafter referenced as Zhang, in view of Wu et al. (US 20180070302 A1), hereinafter referenced as Wu, and further in view of PALS et al. (US 20200329369 A1), hereinafter referenced as Pals.

Regarding claim 2, Zhang in view of Wu, teaches the one or more NTCRM of claim 1. Although Zhang, in view of Wu, teaches the NTCRM, Zhang, in view of Wu, fails to teach wherein the maximum supported modulation order is determined based on a supportedModulationOrderDL field in UE capability information.
However, Pals explicitly teaches wherein the maximum supported modulation order is determined based on a supportedModulationOrderDL field in UE capability information (Fig. 4. Para. [0073]-PALS discloses when the first UE capability 412 or second UE capability 414 is higher order modulation, the UE may indicate this capability in UE capability information message 408, or 422 as a maximum modulation order for a particular band). 
	Pals is considered to be analogous because it is in the same field of communication systems, dealing with band modulation order. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Zhang in view of Wu to incorporate the teachings of Pals on the determination of maximum supported modulation order, with a motivation to guarantee maximum data rate and meet the challenges of multiple-access technologies capable of supporting communication with multiple users by sharing available system resources. (Pals, Para. [0003]).



Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Nam et al. (US 20110299484 A1)- A base station includes a transmit path circuitry to transmit an uplink grant in a DCI format to a subscriber station. The base station also includes a receive path circuitry to receive only UCI on a PUSCH from a subscriber station when the uplink grant includes a MCS of an enabled transport block (TB) with a value of 29, or a redundancy version of the PUSCH with a value of 1; a CSI request field with a non-zero value; and a total number of physical resource blocks allocated for the subscriber station, NPRB, with a value less than or equal to a threshold number of physical resource blocks, TPRB. TPRB is based at least partly upon one of a total number of CSI information bits to be transmitted on the PUSCH, Ntotal, and a number of DL CCs reported in a current CSI reporting, NCCs............... Fig. 1-2. Abstract.
 (b)	HOSSEINI et al (US 20190349138 A1)- Techniques are described herein for adjusting control signaling for a subsequent message based on a number of retransmissions of the subsequent message. The number of repetitions of the subsequent message may be used to modify the parameters of the subsequent message and/or modify the control signaling related to the parameters of the subsequent message. Downlink control information may include a plurality of fields related to one or more parameters of the subsequent message. A size or a range of at least some of the plurality of fields may vary based on the number of repetitions of the subsequent message. The number of repetitions may be based on a repetition factor............... Fig. 1-2. Abstract.
(c)	Gao et al. (US 20150358927 A1)- The present application relates to the field of wireless communications. Disclosed in an embodiment of the present application are a method and device for reporting power headroom (PH) under carrier aggregation, for solving the problem of how to report PH when a terminal supports the transmission of a physical uplink control channel (PUCCH) on different uplink carriers corresponding to different carrier groups. In the present application, a terminal generates a Type 1 PH and a Type 2 PH for each of multiple PUCCH-transmitting uplink carriers requiring PH reporting, generates a Type 1 PH for each non-PUCCH-transmitting uplink carrier requiring PH reporting, and reports each generated Type 1 PH and Type 2 PH to a network side in the current uplink subframe. The present application solves the above problem............... Fig. 1-5. Abstract.
 (d)	Sun et al. (US 20170290046 A1)- Control information associated with a transmission layer of a downlink transmission for a co-scheduled UE may be included in a companion DCI message. The companion DCI message may be sent to a first UE in addition to a self DCI message that communicates information associated with a transmission layer of the downlink transmission for the first UE. For example, a base station may transmit a self DCI message associated with a first transmission layer for a first UE and a companion DCI message associated with a second transmission layer for a co-scheduled UE in a control channel. The first UE may identify the self DCI message and the companion DCI message, and may then receive the downlink transmission based on the self and companion DCI messages. The UE may decode the downlink transmission based on the information included in both the self DCI message and the companion DCI message............... Fig. 1-3. Abstract.
 (e)	Binamira Soriaga et al. (US 20200322944 A1)- Methods, systems, and devices for wireless communications are described. A user equipment (UE) may support efficient techniques for a capability based solution for handling an out-of-order operation for processing multiple downlink channels. In some cases, the UE may indicate, to a base station, a number of processing units needed to support a given priority class of communications with the base station, a maximum possible data rate per priority class of communications, or different numbers of component carriers (e.g., and a number of layers) that can be used for each priority class of communications. The base station may then configure the UE to receive and/or transmit channels of different priority classes based on the indication to not exceed the number of processing units, the maximum data rate, the number of component carriers, etc. for a corresponding priority class............... Fig. 1-5. Abstract.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIRAN GIDEON OLALEYE whose telephone number is (571)272-5377. The examiner can normally be reached Monday - Friday: 07:30am - 05:30pm to.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIZOU HASSAN (SPE) can be reached on (571)272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OO/
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472